Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Introduction
This is a non-final Office action (under Reissue Control No. 15/913,417) that addresses original U.S. Application No. 13/849,766 (hereinafter the "'766 application) issuing as U.S. Patent No. 9,787,979 B2 to Boyce et al. on October 10, 2017 (the “Boyce” patent).  Based upon review of the '766 Application, the application was filed on March 25, 2013.  The '766 Application also claims domestic priority to a U.S. Provisional Application No. 61/621,093, filed on April 6, 2012.  
The Boyce patent issued with original claims 1-5.  
The present reissue application was filed Jan. March 6, 2018 as a reissue application of the Boyce patent.
A Preliminary Amendment, filed concurrently with the reissue application, amends independent claims 1 and 5.  
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions with respect to references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current America Invents Act ("AIA "), which will govern this application.  However, because the effective filing date of the Boyce patent is not on or after March 16, 2013, the AIA  First Inventor to File ("AIA -FITF") provisions do not apply.  Instead, the earlier "First to Invent" provisions apply.





Reissue Reminders
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b) to timely apprise the Office of any prior or concurrent proceeding in which the Boyce patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56 to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 1, 2 and 4 are not labeled as prior art.   Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Defective Reissue Oath/Declaration
The reissue declaration filed March 6, 2018 with this application is defective (see 37 CFR 1.175  and MPEP § 1414) because of the following reasons.  The assignee of interest has apparently signed said Declaration.  However, the assignee of the entire interest may sign the oath/declaration as an alternative to the inventors only if there are no broadened claims.  37 CFR 1.175 and MPEP 1414.  However, the Applicant admits in said Declaration to broadening.  See the Applicant’s arguments, submitted with the Declaration, p. 4. 
Said reissue declaration is also defective because it fails to contain the statement(s) required under 37 CFR 1.175  as to applicant’s belief that the original patent is wholly or partly inoperative or invalid.  The Applicant has not stated the reason of patentee claiming more or less than patentee had the right to claim in the patent.   The "at least one error" which is relied upon to support the reissue application must be set forth in the oath/declaration.  MPEP 1414.II.  The Applicant states “See Attachment A, enclosed herewith” in the Declaration, but this is not a specific reason for the error within the Declaration.  Moreover, the Examiner cannot locate Attachment “A”.  The Examiner located separate Applicant arguments describing the nature of the error, but these arguments are not part of the Declaration and not identified as Attachment “A”.

Claim Rejections - 35 USC § 251 (Defective Declaration)
Claims 1-5 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251  as set forth above. See 37 CFR 1.175.  The nature of the defects in the Declaration is set forth in the discussion above in this Office action.  



Assignee Lack of Apparent Authority
	This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent. The consent of assignee must be signed by a party authorized to act on behalf of the assignee.  Where the assignee is a juristic entity, the consent may be signed by a person in the organization having apparent authority to sign on behalf of the organization, or a person who makes a statement of authorization to act on behalf of the assignee.   
The signature in the Consent of the Assignee (filed March 16, 2018) was accompanied by the term “Chief Scientist.”  The term “Chief Scientist” appears to lack apparent authority for the entity “VIDYO, Inc.”  MPEP 1410.02.   An officer (chief executive officer, president, vice-president, secretary, or treasurer) is presumed to have authority to sign on behalf of the organization. The signature of the chairman of the board of directors is acceptable, but not the signature of an individual director. Modifications of these basic titles are acceptable, such as vice-president for sales, executive vice-president, assistant treasurer, vice-chairman of the board of directors. In foreign countries, a person who holds the title "Manager" or "Director" is normally an officer and is presumed to have the authority to sign on behalf of the organization. A person having a title (administrator, general counsel) that does not clearly set forth that person as an officer of the assignee is not presumed to have authority to sign the submission on behalf of the assignee. The Office recommends that when a person with such a title is authorized to act on behalf of the assignee, the submission should clearly indicate that person's authority.  A power of attorney (pre-AIA  37 CFR 1.32(b)(4) ) to a patent practitioner to prosecute a patent application executed by the applicant or the assignee of the entire interest does not make that practitioner an official of an assignee or empower the practitioner to sign the submission on behalf of the assignee.  See MPEP 1410.02, citing to MPEP 324.  

A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.


	Informal Amendment
The Amendment, filed March 6, 2018, does not comply with 37 CFR 1.173(b)2 & (c).
Applicant is also notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(d),

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added.

The Amendment does not show the matter to be omitted in bracket, rather strikethrough is informally used. 
If the next response does not comply with 37 CFR 1.173, the response will be held “Non-Compliant” and a shortened statutory period for reply to this letter is set to expire ONE (1) MONTH or THIRTY (30) DAYS, whichever is longer, from the mailing date of the next Office Action.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding claim 5, such claim limitation is the “decoding device.”  “Decoding” has no apparent structural meaning and moreover the specification of the Boyce patent fails to impart any structural meaning to this term, for example, see Fig. 4, decoder 402, which is illustrated as a box lacking details as to structure.
For similar reasons regarding claims 3 and 4, the examiner concludes “processor” is a generic placeholder.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The Examiner is also unable to determine a corresponding structure or algorithm in the specification of the Boyce patent corresponding to the recited function.  See the 112, 1st and 2nd paragraph rejections infra.

Recapture
Claims 1-5 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an 
The Applicant admits to a broadening reissue application.  Declaration, filed March 6, 2018,  Attachment “A,” p. 4.  Specifically, the "second pixel decoding rate is lower than the first pixel decoding rate” or similar limitations were removed from the new, independent claims.  A claim of a reissue application enlarges the scope of the claims of the patent if it is broader in at least one respect, even though it may be narrower in other respects.  See, e.g., 37 CFR 1.175(b).  A claim in the reissue application which includes subject matter not covered by the patent claims enlarges the scope of the patent claims. For example, if any amended or newly added claim in the reissue contains within its scope any conceivable product or process which would not have infringed the patent, then that reissue claim would be broader than the patent claims.  See MPEP § 1412.03.  Here, the original patent claims contain within its scope subject matter where the second pixel decoding rate is lower than the first pixel decoding rate while the amended claims contain within its scope subject matter where the first pixel decoding rate is higher than the first pixel decoding rate.
	Moreover, the broadening aspects of the reissue claim relate to subject matter that the Patent Owner previously surrendered during the prosecution of the '766 application.  The "original application" includes the prosecution record of the application that issued as the patent for which the reissue application was filed. In addition, the "original application" includes the patent family’s entire prosecution history. MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 1316-17, 94 USPQ2d 1598 (Fed. Cir. 2010).  See also MPEP 1412.02.
First, the Patent Owner surrendered subject matter in the prosecution of the original application that became the patent for which reissue is sought.  In said '766 application, independent claims 14 and 16 originally recited determining if a profile id, level id, and tier id associated with a temporal sub-layer indicated a lower bitstream complexity than the bitstream complexity associated with a profile id, level id and tier id associated with a layer.  See the originally presented claims, filed March 25, 2013.  As such, the originally presented claims encompassed all bit rates relationships between a sublayer (e.g., second layer) and a layer (e.g., first layer) so long as the “complexity” of the sublayer bitstream was “lower” in some other respect as indicated by profile id, level id and tier id.
In the subsequent Amendment, filed September 4, 2015, all other independent claims were withdrawn from consideration.  
In the Amendment, filed October 31, 2016, the Applicant amended independent claims 14 and 16 to recite that pixel decoding rate associated with the second level is lower than or equal to a pixel decoding rate associated with the first level.  Pp. 4, 5.  The Applicant argued in said Amendment that the claims distinguished over the applied prior art because the prior art failed to disclose this amended feature.  Pp. 7, 8. 
 In response, the Examiner acknowledged that the primary, applied prior art reference failed to teach the “lower than or equal to” limitation.  Final Office Action, mailed December 21, 2016, pp. 4, 5.  
In the Amendment filed February 6, 2017, the Applicant further amended the claims to more specifically recite that the second pixel decoding rate is lower than the first pixel decoding rate.   Pp. 4, 5.  The Applicant argued again in said Amendment that the claims distinguished over the applied prior art because the prior art failed to disclose or suggest the second pixel decoding rate is lower than the first pixel decoding rate.  
The Examiner responded by mailing a Notice of Allowance on August 23, 207 allowing the amended claims without comment.  
Thus, the above discussed second pixel decoding rate “is lower” than the first pixel decoding rate are considered the surrender generating limitations.
Second, the present Amendment entirely removes these “lower” limitations as they are no longer present in the broader, newly amended claims 1-5. 
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter).  Although dependent claims 3 and 4 recite they are directed to “non-transitory computer readable medium” (i.e., a product), the parent claim 1 upon which they depend is directed to a “method” (process).   Thus, it is unclear whether claims 3 and 4 are directed to a product, process, or any of the four categories of patent eligible subject matter. 








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Moreover, to satisfy the original patent requirement where a new invention is sought by reissue, "the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention" under the original patent requirement, as discussed in Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d at 1363 (Fed. Cir. 2014).  See also Forum US, Inc., v. Flow Valve, LLC (Fed. Cir. 2019).  See also MPEP 1412.01.  In the original patent, the only separate invention that appears to be disclosed is computational requirements for a second stream (e.g., sub-bit rate) being lower than the computational requirements for a first stream (e.g., layer).  See, e.g., the abstract of said Boyce patent for which reissue is sought.  The claims as presently amended in the reissue however appear to dispense with this invention entirely and replace the original invention with an opposite invention (e.g., see claim 
The Examiner has inspected the written description of the original patent, but cannot locate any part of the specification where this new and opposite invention is clearly and unequivocally disclosed as required by Antares.
Moreover, the originally issued claims were amended to recite the specific act of determining the sub-bitstream is not decodable but the layer is decodable, wherein the second pixel decoding rate is higher than the first pixel decoding rate.   See the Amendment, filed March 6, 2018.
In the accompanying arguments, the Applicant assert the amendment was supported in the “original patent at, e.g., column 3, line 35-53; table 1 at column 5, lines 37-55; column 8, line 57 through column 9, like 3; and table 2 at column 11, lines 1-15.”
The examiner has inspected these citations and the remainder of the Boyce patent, but cannot find any disclosure that shows the Applicant has possession of recited feature.  
Illustrative, independent claim 1 recites “a sub-bitstream comprising a layer and at least one first temporal sublayer” comprising “determining the sub-bitstream is not decodable but the layer is decodable.”  The examiner has not found any disclosure where a sub-bitstream is not decodable, but its constituent layer is decodable.
Moreover, regarding determining whether the sub-bitstream is decodable wherein the second pixel decoding rate is higher than the first pixel decoding rate, the cited Table 1 shows Applicant admitted prior art HEVC profile and level indicators.  The cited Table 2 also appears to be disclosed as a prior art 3-view multiview bitstream.  The remainder of the citations appear to fail to specifically disclose the recite act of determining the sub-bitstream is not decodable but the layer is decodable wherein the second pixel decoding rate is higher than the first pixel decoding rate.  The Applicant is 
Moreover, the claim limitation “decoding device” in claim 5 and “processor” in claims 3 and 4 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Instead, the written description only discloses a generic decoder 402 (Fig. 4) and no specific algorithms.  Additionally, as discussed above, there is clearly no support for the function where a sub-bitstream is not decodable, but its constituent layer is decodable, as discussed above.
Moreover, claims 3-5 purport to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as discussed above, but additionally fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.









(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Illustrative, independent claim 1 recites “a sub-bitstream comprising a layer and at least one first temporal sublayer” comprising “determining the sub-bitstream is not decodable but the layer is decodable.”  It is not understood how a sub-bitstream is not decodable, but the sub-bitstream’s constituent layer is decodable.
Moreover, the claim limitation “decoding device” in claim 5 and “processor” in claims 3 and 4 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Instead, the written description only discloses a generic decoder 402 (Fig. 4) and no specific algorithms.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.





Claim Rejections - 35 USC § 251 (New Matter)
Claims 1-5 are rejected under 35 U.S.C. 251  as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is described in the 112, 1st paragraph new matter rejection above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-5, as best as they can be understood, are rejected under pre-AIA  35 U.S.C. 102(e) as being unpatentable over U.S. Patent Application Publication No. 2012/0183076 A1 to Boyce et al. (hereinafter “Boyce”). 
Regarding independent claim 5 (as it can best be understood, see the 112, 2nd paragraph rejection above), 

A method for determining, in a decoder, a capability for decoding a sub-bitstream comprising a layer and at least one first temporal sublayer in a video bitstream comprising at least the sub-bitstream and a second temporal sublayer, the method comprising:
	

Boyce teaches a Decoder 105 decoding a bitstream 104, where the bitstream is comprised of layer 0 and temporal sublayers (i.e., sub-bitstreams) 214, where temporal layer 214 comprises a sub-bitstream 215 and a second temporal layer 216.  See Figs. 1 and 2(b), which are reproduced below.


    PNG
    media_image1.png
    478
    1232
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    431
    984
    media_image2.png
    Greyscale


decoding a first level id associated with the layer 
deriving a first pixel decoding rate from the first level id;
decoding a second level id associated with the at least one first temporal sub layer; 
deriving a second pixel decoding rate from the second level id; 
and determining the sub-bitstream is not decodable but the layer is decodable.

Boyce teaches that the decoder uses the Scalability information SEI message to determine the presence of temporal layers and sublayers for the purposes of bitstream pruning sublayers.  Paragraphs 9, 20 and 23.  Pruning specifically occurs when it is determined that the decoder lacks computational resources to decode all layers in the received bitstream.  Paragraph 9.   
Boyce accomplishes pruning by decoding level ID(s) (including the first level and second level) of the levels/sub-bitstreams according to various methods (e.g., SEI and temporal ID).  Fig. 6 and paragraphs 16, 17 and 61.
Boyce illustrates that the second layer must be decoded at a higher rate than the first layer because the second layer contains more picture blocks decoded within the same time period.  Indeed, the second layer blocks are derived from the fewer first layer blocks within the same time period.  See, e.g., Fig. 2(b), which is reproduced above.
 Moreover, Boyce teaches that the decoder is a High Efficiency Video Coding (HEVC) decoder.  Paragraph 28.
According to the HVEC standard, HVEC has profile and level indicator syntax elements, where the maximum pixel rate and picture size is according to the HEVC standard.  Thus, HVEC decoder uses a first pixel decoding rate derived from the first level id via table lookup and a second decoding rate derived from the second level id via table lookup.  As evidence, the Examiner cites to the Background section of the Boyce patent for which reissue is sought, which describes such a HVEC lookup table.  See Table 1 (reproduced below) at col. 5, ll. 27 – 55.  

    PNG
    media_image3.png
    343
    470
    media_image3.png
    Greyscale


Thus, Boyce using the HVEC protocol teaches determining various lower sub-bitstreams are not decodable due to hardware limitations at the decoder, but the higher layer is decodable, and thus pruning the non-decodable layers.

wherein the second pixel decoding rate is higher than the first pixel decoding rate

The HEVC look-up table, reproduced above, also shows that the decoding rate of each sub-layer (e.g., the second pixel decoding rate associated with the second layer, i.e., Level 2) is higher than the decoding rate of the preceding layer/sub-layer (e.g., the first pixel decoding rate associated with the first layer, i.e., Level 1).

claim 5 differs substantively from independent claim 1 in that claim 5 recites a system performing functions equivalent to the functions performed by the method steps of claim 1.  Boyce discloses a decoder (decoding device), as discussed in the claim 1 rejection.  

Regarding claim 2, see the level ID being decoded from the SEI messages, as discussed in the claim 1 rejection.

Regarding claims 3 and 4, Boyce can be implemented in computer software.  Paragraph 74.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-5, as best as they can be understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over said Boyce prior art, in further view of the Applicant’s Admitted Prior Art in the Background section of said Boyce patent for which reissue is sought (hereinafter “AAPA”).
	A HVEC decoder using a first pixel decoding rate derived from the first level id via table lookup and a second decoding rate derived from the second level id via table lookup is standard (inherent) to the HVEC protocol, as discussed in the 102 rejection above. 
	However, assuming for the sake of argument that such a table would not be inherent, the table would nonetheless have been an obvious addition.
The suggestion/motivation for adding the HEVC table-lookup teachings of the AAPA (see the claim 102 rejection for further details regarding the table) to the HEVC decoder of Boyce would have been to conform to the standards of HEVC, for example, the standard pixel rates associated with each layer, since the decoder is HEVC capable.
Thus, to one of ordinary skill in the art at the time the invention was made, it would have been obvious to add HEVC table-lookup (deriving/looking-up a first pixel decoding rate from the first level ID and deriving/looking-up a second pixel decoding rate from the second level ID) as taught by the AAPA to the HEVC decoder of Boyce.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is (571) 272-7538.  The examiner can normally be reached on Mon-Fri, 9:30 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:								
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        (571) 272-7538

Conferee:/DAVID E ENGLAND/                  Primary Examiner, Art Unit 3992                                                                                                                                                                                      
/M.F/               Supervisory Patent Examiner, Art Unit 3992